             Case 2:20-cv-00606-JAM-KJN Document 42 Filed 08/27/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT
10                                    EASTERN DISTRICT OF CALIFORNIA
11

12   STATE FARM GENERAL INSURANCE                       Case No.: 2:20-CV-00606-JAM-KJN
     COMPANY,
13

14                       Plaintiff,
                                                        ORDER DISMISSING ENTIRE ACTION
15            vs.                                       WITH PREJUDICE
16
     ANKER INNOVATIONS LIMITED;
17   AMAZON.COM SERVICES, INC. dba
     AMAZON.COM, INC.; and DOES 1-20,                   Judge: Hon. John A. Mendez
18   Inclusive,                                         Courtroom: 6
19
                         Defendants.                    COMPLAINT FILED: 02/10/2020
20                                                      TRIAL DATE: 01/20/2022

21

22

23   \\\
24
     \\\
25
     \\\
26

27

28

                                                    1

           JOINT STIPULATION AND REQUEST FOR ORDER DISMISSING AMAZON WITH PREJUDICE
     STF.1289/STF.1290
             Case 2:20-cv-00606-JAM-KJN Document 42 Filed 08/27/20 Page 2 of 2



 1            IT IS HEREBY ORDERED, ADJUDGED AND DECREED, pursuant to the Stipulation of
 2   Plaintiff STATE FARM GENERAL INSURANCE COMPANY and Defendant ANKER
 3   INNOVATIONS LIMITED filed on July 28, 2020 (Docket No. 32), the Stipulation of Plaintiff and
 4   Defendant AMAZON.COM SERVICES, INC., filed on August 25, 2020 (Docket No. 39), this
 5   Court's Orders issued thereon (Docket Nos. 34 and 40, respectively), and Plaintiff's Notice and
 6   Request for Dismissal of the entire action with prejudice, including ANKER INNOVATIONS
 7   LIMITED and DOES 1-20, this matter is hereby dismissed, in its entirety, with prejudice.
 8            IT IS SO ORDERED.
 9

10   DATED: 8/26/2020                             /s/ John A. Mendez_________
                                                  JUDGE JOHN A. MENDEZ
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2

           JOINT STIPULATION AND REQUEST FOR ORDER DISMISSING AMAZON WITH PREJUDICE
     STF.1289/STF.1290
